
	
		II
		112th CONGRESS
		1st Session
		S. 211
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Isakson (for
			 himself, Mrs. Shaheen,
			 Mr. Alexander, Mr. Vitter, Mr.
			 Thune, Mr. Crapo,
			 Mr. Chambliss, Mr. Corker, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Budget
		
		A BILL
		To provide for a biennial budget process and a biennial
		  appropriations process and to enhance oversight and the performance of the
		  Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Biennial Budgeting and Appropriations
			 Act.
		2.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
			300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Eleventh Congress) is as follows:
						
							First Session
							
								
									On or before:Action to be completed:
									
									First Monday in FebruaryPresident submits budget
						recommendations.
									
									February
						15Congressional Budget Office submits report to Budget
						Committees.
									
									Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
									
									April
						1Budget
						Committees report concurrent resolution on the biennial budget.
									
									May
						15Congress completes action on concurrent resolution on
						the biennial budget.
									
									May
						15Biennial appropriation bills may be considered in the
						House.
									
									June
						10House
						Appropriations Committee reports last biennial appropriation bill.
									
									June
						30House
						completes action on biennial appropriation bills.
									
									August
						1Congress
						completes action on reconciliation legislation.
									
									October
						1Biennium
						begins.
									
								
							
						
						
							Second Session
							
								
									On or before:Action to be completed:
									
									February
						15President submits budget review.
									
									Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
									
									The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
									
								
							
						
					(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year immediately following a leap year and during which the term of a
				President (except a President who succeeds himself or herself) begins, the
				following dates shall supersede those set forth in subsection (a):
						
							First Session
							
								
									On or before:Action to be completed:
									
									First
						Monday in AprilPresident submits budget recommendations.
									
									April
						20Committees submit views and estimates to Budget
						Committees.
									
									May
						15Budget
						Committees report concurrent resolution on the biennial budget.
									
									June
						1Congress
						completes action on concurrent resolution on the biennial budget.
									
									July
						1Biennial
						appropriation bills may be considered in the House.
									
									July
						20House
						completes action on biennial appropriation bills.
									
									August
						1Congress
						completes action on reconciliation legislation.
									
									October
						1Biennium
						begins.
									
								
							
					.
		3.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
			(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
			(b)Definitions
				(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
				(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) is further amended by adding at the end the
			 following new paragraph:
					
						(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
						.
				(c)Biennial
			 Concurrent Resolution on the Budget
				(1)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and
			 inserting biennial.
				(2)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
					(A)in the matter
			 preceding paragraph (1) by—
						(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
						(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year; and
						(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such
			 period;
						(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
					(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
					(3)Additional
			 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b)) is
			 amended by striking for such fiscal year and inserting
			 for either fiscal year in such biennium.
				(4)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
				(5)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
					(A)striking
			 fiscal year and inserting biennium; and
					(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the concurrent
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
					(6)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
				(7)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
				(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
				(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
				(1)in subsection
			 (a)
					(A)in paragraph (1),
			 by—
						(i)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
						(ii)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
						(iii)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium; and
						(B)in paragraph (5),
			 by striking April 15 and inserting May 15 or June 1
			 (under section 300(b));
					(2)in subsection
			 (b), by striking budget year and inserting
			 biennium;
				(3)in subsection (c)
			 by striking for a fiscal year each place it appears and
			 inserting for each fiscal year in the biennium;
				(4)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
				(5)in subsection
			 (f)(1), by striking the first fiscal year and inserting
			 each fiscal year of the biennium;
				(6)in subsection
			 (f)(2)(A), by—
					(A)striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium; and
					(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
					(7)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
				(e)Section
			 303 Point of Order
				(1)In
			 generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended
			 by—
					(A)striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium; and
					(B)striking
			 that fiscal year each place it appears and inserting that
			 biennium.
					(2)Exceptions in
			 the houseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is
			 amended—
					(A)in subparagraph
			 (A), by striking the budget year and inserting the
			 biennium; and
					(B)in subparagraph
			 (B), by striking the fiscal year and inserting the
			 biennium.
					(3)Application to
			 the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is
			 amended by—
					(A)striking
			 fiscal year and inserting biennium; and
					(B)striking
			 that year and inserting each fiscal year of that
			 biennium.
					(f)Permissible
			 Revisions of Concurrent Resolutions on the BudgetSection 304(a)
			 of such Act (2 U.S.C. 635) is amended—
				(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium; and
				(2)by striking
			 for such fiscal year and inserting for such
			 biennium.
				(g)Procedures for
			 Consideration of Budget ResolutionsSection 305 of such Act (2
			 U.S.C. 636(3)) is amended—
				(1)in subsection
			 (a)(3), by striking fiscal year and inserting
			 biennium; and
				(2)in subsection
			 (b)(3), by striking fiscal year and inserting
			 biennium.
				(h)Completion of
			 House Action on Appropriation BillsSection 307 of such Act (2
			 U.S.C. 638) is amended—
				(1)by striking
			 each year and inserting each odd-numbered
			 year;
				(2)by striking
			 annual and inserting biennial;
				(3)by striking
			 fiscal year and inserting biennium; and
				(4)by striking
			 that year and inserting each odd-numbered
			 year.
				(i)Completion of
			 Action on Regular Appropriation BillsSection 309 of such Act (2
			 U.S.C. 640) is amended—
				(1)by inserting
			 of any odd-numbered calendar year after
			 July;
				(2)by striking
			 annual and inserting biennial; and
				(3)by striking
			 fiscal year and inserting biennium.
				(j)Reconciliation
			 ProcessSection 310(a) of such Act (2 U.S.C. 641(a)) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by striking any fiscal year and
			 inserting any biennium; and
				(2)in paragraph (1)
			 by striking such fiscal year each place it appears and inserting
			 any fiscal year covered by such resolution.
				(k)Section
			 311 Point of Order
				(1)In the
			 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is
			 amended—
					(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
					(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
					(2)In the
			 senateSection 311(a)(2) of such Act is amended—
					(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
						(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
						(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
					(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
					(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
					(l)MDA Point of
			 OrderSection 312(c) of the Congressional Budget Act of 1974 (2
			 U.S.C. 643) is amended—
				(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
				(2)in paragraph (1),
			 by striking the first fiscal year and inserting either
			 fiscal year in the biennium;
				(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
				(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
				4.Amendments to
			 title 31, United States Code
			(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
				
					(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
					.
			(b)Budget Contents
			 and Submission to the Congress
				(1)ScheduleThe
			 matter preceding paragraph (1) in section 1105(a) of title 31, United States
			 Code, is amended to read as follows:
					
						(a)On or before the
				first Monday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the One Hundred Thirteenth Congress, the President shall transmit to the
				Congress, the budget for the biennium beginning on October 1 of such calendar
				year. The budget of the United States Government transmitted under this
				subsection shall include a budget message and summary and supporting
				information. The President shall include in each budget the
				following:
						.
				(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 fiscal years.
				(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
				(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
				(5)Functions and
			 activitiesSection 1105(a)(12) of title 31, United States Code,
			 is amended in subparagraph (A), by striking the fiscal year and
			 inserting each fiscal year in the biennium.
				(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
				(7)Allowances for
			 uncontrolled expendituresSection 1105(a)(14) of title 31, United
			 States Code, is amended by striking that year and inserting
			 each fiscal year in the biennium for which the budget is
			 submitted.
				(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
				(9)Future
			 yearsSection 1105(a)(17) of title 31, United States Code, is
			 amended—
					(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
					(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
					(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
					(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
					(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years,;
					(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
					(C)by striking
			 in that year and inserting in those fiscal
			 years.
					(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
					(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years;
					(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
					(C)by striking
			 in that year each place it appears and inserting in those
			 fiscal years.
					(c)Estimated
			 Expenditures of Legislative and Judicial BranchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
			(d)Recommendations
			 To Meet Estimated DeficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
				(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
				(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be, for;
			 and
				(3)by striking
			 for that year and inserting for each fiscal year of the
			 biennium.
				(e)Capital
			 Investment AnalysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
			(f)Supplemental
			 Budget Estimates and Changes
				(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
					(A)in the matter
			 preceding paragraph (1), by—
						(i)inserting after
			 Before July 16 of each year the following: and February
			 15 of each even-numbered year; and
						(ii)striking
			 fiscal year and inserting biennium;
						(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
					(C)in paragraph (2),
			 by striking fiscal year and inserting biennium;
			 and
					(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
					(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
					(A)striking
			 the fiscal year and inserting each fiscal year in the
			 biennium;
					(B)inserting after
			 Before July 16 of each year the following: and February
			 15 of each even-numbered year; and
					(C)striking
			 submitted before July 16 and inserting required by this
			 subsection.
					(g)Current
			 Programs and Activities Estimates
				(1)In
			 generalSection 1109(a) of title 31, United States Code, is
			 amended—
					(A)by striking
			 On or before the first Monday after January 3 of each year (on or before
			 February 5 in 1986) and inserting At the same time the budget
			 required by section 1105 is submitted for a biennium; and
					(B)by striking
			 the following fiscal year and inserting each fiscal year
			 of such period.
					(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
				(h)Year-Ahead
			 Requests for Authorizing LegislationSection 1110 of title 31,
			 United States Code, is amended by—
				(1)striking
			 May 16 and inserting March 31; and
				(2)striking
			 year before the year in which the fiscal year begins and
			 inserting calendar year preceding the calendar year in which the
			 biennium begins.
				5.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
			
				105.Title and
				style of appropriations Acts
					(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
					(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
					(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(11) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
					.
		6.Multiyear
			 authorizations
			(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
				316.Authorizations of
		  appropriations(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider—
							(1)any bill, joint
				resolution, amendment, motion, or conference report that authorizes
				appropriations for a period of less than 2 fiscal years, unless the program,
				project, or activity for which the appropriations are authorized will require
				no further appropriations and will be completed or terminated after the
				appropriations have been expended; and
							(2)in any
				odd-numbered year, any authorization or revenue bill or joint resolution until
				Congress completes action on the biennial budget resolution, all regular
				biennial appropriations bills, and all reconciliation bills.
							(b)ApplicabilityIn
				the Senate, subsection (a) shall not apply to—
							(1)any measure that
				is privileged for consideration pursuant to a rule or statute;
							(2)any matter
				considered in Executive Session; or
							(3)an appropriations
				measure or reconciliation
				bill.
							.
			(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 315 the following new item:
				
					
						Sec. 316. Authorizations of
				appropriations.
					
					.
			7.Government plans
			 on a biennial basis
			(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
				(1)in subsection
			 (a), by striking September 30, 1997 and inserting
			 September 30, 2013;
				(2)in subsection
			 (b)—
					(A)by striking
			 five years forward and inserting 6 years
			 forward;
					(B)by striking
			 at least every three years and inserting at least every 4
			 years; and
					(C)by striking
			 beginning with , except that through four years;
			 and
					(3)in subsection
			 (c), by inserting a comma after section the second place it
			 appears and adding including a strategic plan submitted by September 30,
			 2013 meeting the requirements of subsection (a).
				(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2014, a biennial.
			(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 before paragraph (1)—
						(i)by
			 striking section 1105(a)(29) and inserting section
			 1105(a)(28); and
						(ii)by
			 striking an annual and inserting a
			 biennial;
						(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
					(C)in paragraph (5)
			 by striking and after the semicolon;
					(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
					(E)by adding after
			 paragraph (6) the following:
						
							(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
							;
					(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
				(3)in paragraph (6)
			 of subsection (f) by striking annual and inserting
			 biennial.
				(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
				(1)in subsection
			 (a)—
					(A)in the first
			 sentence by striking annual; and
					(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
					(2)in subsection
			 (e)—
					(A)in the first
			 sentence by striking one or before years;
					(B)in the second
			 sentence by striking a subsequent year and inserting a
			 subsequent 2-year period; and
					(C)in the third
			 sentence by striking three and inserting
			 4.
					(e)Pilot Projects
			 for Performance BudgetingSection 1119 of title 31, United States
			 Code, is amended—
				(1)in paragraph (1)
			 of subsection (d), by striking annual and inserting
			 biennial; and
				(2)in subsection
			 (e), by striking annual and inserting
			 biennial.
				(f)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
				(1)is subsection
			 (a), by striking September 30, 1997 and inserting
			 September 30, 2013;
				(2)by striking
			 five years forward and inserting 6 years
			 forward;
				(3)in subsection
			 (b), by striking at least every three years and inserting
			 at least every 4 years; and
				(4)in subsection
			 (c), by inserting a comma after section the second place it
			 appears and inserting including a strategic plan submitted by September
			 30, 2013 meeting the requirements of subsection (a).
				(g)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
				(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
				(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
				(3)in paragraph (5),
			 by striking and after the semicolon;
				(4)in paragraph (6),
			 by striking the period and inserting ; and; and
				(5)by adding after
			 paragraph (6) the following:
					
						(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
						.
				(h)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
			(i)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall take effect on
			 March 1, 2013.
				(2)Agency
			 actionsEffective on and after the date of enactment of this Act,
			 each agency shall take such actions as necessary to prepare and submit any plan
			 or report in accordance with the amendments made by this Act.
				8.Biennial
			 appropriations bills
			(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (2
			 U.S.C. 631 et seq.) is amended by adding at the end the following:
				317.Consideration of biennial appropriations
		  billsIt shall not be
				in order in the House of Representatives or the Senate in any odd-numbered year
				to consider any regular bill providing new budget authority or a limitation on
				obligations under the jurisdiction of any of the subcommittees of the
				Committees on Appropriations for only the first fiscal year of a biennium,
				unless the program, project, or activity for which the new budget authority or
				obligation limitation is provided will require no additional authority beyond 1
				year and will be completed or terminated after the amount provided has been
				expended.
					.
			(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 316 the following new item:
				
					
						Sec. 317. Consideration of biennial
				appropriations
				bills.
					
					.
			9.Report on
			 two-year fiscal periodNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 OMB shall—
			(1)determine the
			 impact and feasibility of changing the definition of a fiscal year and the
			 budget process based on that definition to a 2-year fiscal period with a
			 biennial budget process based on the 2-year period; and
			(2)report the
			 findings of the study to the Committees on the Budget of the House of
			 Representatives and the Senate.
			10.Effective
			 dateExcept as provided in
			 section 7, this Act and the amendments made by this Act shall take effect on
			 January 1, 2013, and shall apply to budget resolutions and appropriations for
			 the biennium beginning with fiscal year 2014.
		
